DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ries (U.S. Patent 8,945,135) discloses a device (see Figures 5-6D) comprising an elongate body (600) and an elongate distal guide tube (520). The elongate body extends along a longitudinal axis from a proximal end to a distal end, wherein there is no moveable part on an exterior portion of the elongate body. The elongate body further includes a first channel (608) extending between the ends, a second channel (609) extending between the ends, and a convergence area (see Figures 6A and 6D) at the distal end wherein the channel intersect such that the convergence area extends to a single point (see Figures 6A and 6D). The device further comprises a handle (510) extending from the elongate body between the ends, wherein the first channel curves/angles in a direction toward the handle, i.e. the handle is attached to the body between the channels which are angled towards the center of the body and the handle. The elongated distal tube is attached to the distal end of the elongated body via the handle and extends along an axis distally from the distal end of the elongated body.
Ries further discloses a method of using the device discussed above comprising the steps of providing the device, positioning the distal end of the distal guide tube against a bone (the examiner is interpreting placing a patella onto the end of element 
Ries fails to disclose the method comprising the steps of inserting a suture anchor into the first channel. The examiner was unable to find a reference or combination of references that disclose and/or teach the limitations of claim 1 as presented. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775